Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1-3, 5-15 and 17-20 are pending in this Office Action.
Claims 1, 13, 14, and 20 are amended.
Claims 4 and 16 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher D. Wright (Reg. 66,469) on 1/13/2021.
The application has been amended as follows: 

	(Currently Amended) A system comprising: 	a data store; and 	one or more computers that interact with the data store and execute instructions that cause the one or more computers to perform operations comprising: 		receiving, from a client device, network request data that specifies, for each of a plurality of network requests that were generated by an application running on the client device and transmitted from the client device to a remote server during a user session, a requested data file for displaying one or more user interface elements requested by the network request and a load time that indicates a duration of time between a time at which the network request was , wherein the client device generates the network request data, by: 	 		identifying, for a given network request, at least one of (i) a request message body that includes data being transmitted with the given network request and by the client device or (ii) a received message body that includes data received by the client in response to the given network request;  	 		for each message body: 				examining the message body to identify, in the message body, one or more portions of data having a data type that is not included in a whitelist of data types; and 	 		 	in response to identifying the one or more portions of data having a data type that is not including in the whitelist of data types, removing, from the message body each identified portion of data from the message body; and 	 		 	including, in the network request data, each remaining portion of data of the message body; and 		generating and providing an interactive interface that includes:  			a session replay area that presents playback of visual changes [[of]] to the one or more user interfaces that occurred during the user session; 			a network request area that progresses with the playback of the visual changes to the one or more user interfaces that occurred during the user session and that presents, for multiple frames of the playback, a list of network requests that were transmitted, from the client device to the remote server, during the user session for multiple user interface elements presented concurrently in the frame and, for each network request in the list, the load time for the network request; and 			an animation that visually specifies, during playback of the visual changes to the one or more user interfaces in the session replay area, which network request in the list of network requests was initiated by the client device as the visual changes occurred during the user session.

 	(Original) The system of claim 1, wherein the animation comprises presenting a network request identifier element next to the network request in the list that was generated by the client device as the visual changes occurred during the user session.
 	(Canceled) 
 	(Original) The system of claim 1, wherein the operations comprise: 	detecting selection of a given network request in the list of network requests; and 	visually updating the interactive interface to present a network request details panel that includes a timing summary for the given network request, the timing summary including measured time durations for events related to requesting and loading a given user interface element that was requested by the given network request. 
 	(Original) The system of claim 5, wherein the timing summary for the given network request includes one or more measured time durations for processes performed by the client device to request and load the given user interface element and one or more measured time durations related to waiting to receive the given user interface element from the remote server.
 	(Original) The system of claim 5, wherein the timing summary for the given network request includes data specifying the given user interface element and a data size of the given user interface element.
 	(Original) The system of claim 1, wherein the operations comprise: 	detecting user interaction with a given network request in the list of network requests; and 	causing the playback of the visual changes to the one or more user interfaces to present visual changes that occurred when the given network request was initiated.

 	(Original) The system of claim 9, wherein the page speed metrics include a first meaningful paint metric that indicates a duration of time between a time at which the client device requests the page and a time at which the client device renders at least one of text, an image, or a canvas of the page at a display of the client device.
	(Original) The system of claim 9, wherein the page speed metrics include a Document Model Object (DOM) content loaded metric that indicates a duration of time between a time at which the client device requests the page and a time at which the client device loads and parses an initial markup language document of the page.
	(Original) The system of claim 9, wherein the page speed metrics include a page load metric that indicates a duration of time between a time at which the client device requests the page and a time at which the client device renders an entirety of the page.
 	(Currently Amended) A method, comprising: 	receiving, from a client device, network request data that specifies, for each of a plurality of network requests that were generated by an application running on the client device and transmitted from the client device to a remote server during a user session, a requested data file for displaying one or more user interface elements requested by the network request and a load time that indicates a duration of time between a time at which the network request was initiated by the client device and a time at which the one or more user interface elements were loaded in a user interface at the client device using the requested data file, wherein the client device generates the network request data, by: 	 	identifying, for a given network request, at least one of (i) a request message body that includes data being transmitted with the given network request and by the client device or (ii) a received message body that includes data received by the client in response to the given network request; for each message body: 			examining the message body to identify, in the message body, one or more portions of data having a data type that is not included in a whitelist of data types; and 	 		 in response to identifying the one or more portions of data having a data type that is not including in the whitelist of data types, removing, from the message body each identified portion of data from the message body; and 	 		 including, in the network request data, each remaining portion of data of the message body; and 	generating and providing an interactive interface that includes:  		a session replay area that presents playback of visual changes [[of]] to the one or more user interfaces that occurred during the user session; 		a network request area that progresses with the playback of the visual changes to the one or more user interfaces that occurred during the user session and that presents, for multiple frames of the playback, a list of network requests that were transmitted, from the client device to the remote server, during the user session for multiple user interface elements presented concurrently in the frame and, for each network request in the list, the load time for the network request; and 		an animation that visually specifies, during playback of the visual changes to the one or more user interfaces in the session replay area, which network request in the list of network requests was initiated by the client device as the visual changes occurred during the user session.
 	(Currently Amended) The method of claim 13, wherein the network request area includes a waterfall chart that includes a bar for each network request in the list, the bar for each network request including a first end that indicates a time at which the network request was initiated and a second end that indicates a time at which the one or more user interface elements of the data file requested by the network request was loaded in the user interface, wherein a length of the bar between the first end and the second end indicates the load time for the network request.
 	(Original) The method of claim 13, wherein the animation comprises presenting a network request identifier element next to the network request in the list that was generated by the client device as the visual changes occurred during the user session.

 	(Original) The method of claim 13, further comprising: 	detecting selection of a given network request in the list of network requests; and 	visually updating the interactive interface to present a network request details panel that includes a timing summary for the given network request, the timing summary including measured time durations for events related to requesting and loading a given user interface element that was requested by the given network request. 
 	(Original) The method of claim 17, wherein the timing summary for the given network request includes one or more measured time durations for processes performed by the client device to request and load the given user interface element and one or more measured time durations related to waiting to receive the given user interface element from the remote server.

20. 	(Currently Amended) A non-transitory computer readable medium storing instructions that upon execution by one or more computers cause the one or more computers to perform operations comprising:	 	receiving, from a client device, network request data that specifies, for each of a plurality of network requests that were generated by an application running on the client device and transmitted from the client device to a remote server during a user session, a requested data file for displaying one or more user interface elements requested by the network request and a load time that indicates a duration of time between a time at which the network request was initiated by the client device and a time at which the one or more user interface elements were loaded in a user interface at the client device using the requested data file, wherein the client device generates the network request data, by: 	 	identifying, for a given network request, at least one of (i) a request message body that includes data being transmitted with the given network request and by the client device or (ii) a received message body that includes data received by the client in response to the given network request;  	 	for each message body: 			examining the message body to identify, in the message body, one or more portions of data having a data type that is not included in a whitelist of data types; and 	 		 in response to identifying the one or more portions of data having a data type that is not including in the whitelist of data types, removing, from the message body each identified portion of data from the message body; and 	 		 including, in the network request data, each remaining portion of data of the message body; and 	generating and providing an interactive interface that includes:  		a session replay area that presents playback of visual changes [[of]] to the one or more user interfaces that occurred during the user session; 		a network request area that progresses with the playback of the visual changes to the one or more user interfaces that occurred during the user session and that presents, for 
Allowable Subject Matter
Claims 1-3, 5-15 and 17-20 are allowed.
Applicant’s amendments/arguments presented, see Remarks pp. 9, filed 12/15/2021, have been fully considered and are persuasive.  
Therefore the 35 USC 103 rejection has been withdrawn.  
The following is an examiner’s statement of reasons for allowance:  
Applicant's reply/amendment makes evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e).  Specifically, applicants arguments filed on 12/15/2021 are persuasive  (Remarks, pp. 9), as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). 
Yavilevich in view of Zeng and Chang teach various aspects of displaying session replay for network requests, however the combination of references fails to teach the claim limitations as a whole. 
The dependent claims are also allowed as they depend upon allowable independent claims.
Therefore, Claims 1-3, 5-15 and 17-20 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Emad Siddiqi/Examiner, Art Unit 2458
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458